Citation Nr: 1422419	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  13-19 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether the appellant is the surviving spouse of the Veteran for VA benefits purposes.



ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from May 1943 to February 1946.  He died in August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the appellant's claim for death benefits based on a finding that the appellant was not recognized as the surviving spouse of the Veteran.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 1994.

2.  The Veteran and the appellant were separated and living apart for a prolonged period, including from July 1997 to at least January 2000.

3. The separation was not due to the misconduct of, or procured by, the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefit purposes have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.205 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the appellant to provide any evidence in her possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The RO received the appellant's claim for benefits in September 2005.  In December 2005, the RO sent her a letter concerning the claim for benefits, advising her of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA.  The December 2005 letter also provided the appellant with information concerning what the evidence must show to establish the claim for benefits.  Subsequently, the RO sent the appellant letters in November 2006 and January 2013 informing her that before it could proceed with her claim, it must have additional information concerning her marriage and any separation from the Veteran.  The letters did not specifically inform the appellant of the types of evidence that she could submit to substantiate her claim to establish herself as the Veteran's surviving spouse.  However, from the outset the appellant has demonstrated actual knowledge of what was required to establish herself as the Veteran's surviving spouse for VA benefits purposes.  She submitted lay statements from persons who knew of her relationship with the Veteran, as well as personal correspondence discussing her relationship with the Veteran.  The appellant has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the appellant had a meaningful opportunity to participate in the development of her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial a notice error where appellant had demonstrated actual knowledge of the evidence needed to substantiate the claim thus affording a meaningful opportunity to participate in the adjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate her claim.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes her marriage certificate, as well as lay statements in support of her claim.  The appellant elected to not have a hearing in her case.  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.

II.  Analysis

The appellant is seeking to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes.  The surviving spouse of a deceased Veteran may be eligible for VA benefits, to include pension and dependency and indemnity compensation (DIC) benefits.  38 U.S.C.A §§ 1310 (West 2002); 38 C.F.R. § 3.54 (2013); see Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

To be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1) (2013).  In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that under 38 C.F.R. § 3.53(b), the "continuous cohabitation" requirement is met if separation was "procured" by the Veteran without fault of the surviving spouse, and that a separation by mutual agreement, without an intent to desert, does not break the continuity of cohabitation.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).  In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2013).

The Court of Appeals for Veterans' Claims (Court) has determined that 38 U.S.C.A. §101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  The spouse must not only be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In the appellant's case, the evidence record includes an August 1994 marriage license issued to the Veteran and the appellant, as well as his August 1994 application to include the appellant as a dependent spouse on the Veteran's non-service-connected pension award.  Also of record is a lease document dated in 2001 in which the Veteran and the appellant are listed as co-inhabitants of an apartment.  In addition, Eligibility Verification Reports dated in January 1999 and March 2005 indicate that the Veteran checked the box for "Married - Living with Spouse" on both forms.  However, in a July 1999 Financial Status Report, the Veteran stated that he and the appellant had been "separated since 1997" and that her current employment was "unknown."  The Veteran also submitted a signed statement in July 1999 addressing an overpayment of his pension created by the appellant's income.  The Veteran specifically stated in that letter that he and the appellant had separated in July 1997 and that she was no longer living with hm.  At a hearing in January 2000 concerning a waiver of the overpayment, the Veteran reported that the appellant had left him in order to work and earn money and was living with her aunt.  He stated that she would visit him occasionally and requested money from him but did not live with him regularly.  He further stated that the appellant only came to visit him when she needed financial assistance from him but "does not come at all" otherwise.  He stated that he was "going to try" to obtain a legal separation from the appellant, but "legally, it is very hard."  In January 2000, the Veteran was granted a waiver of the overpayment, due to the RO's finding that he was not at fault for the creation of the debt, given that his "wife is no longer living with him on a regular basis."

In support of her claim, the appellant has submitted statements from two neighbors, dated in April 2008, in which the witnesses stated that they had known the Veteran and the appellant for eight to nine years and they had "always been together" and "never separated."  A third neighbor also submitted a statement in April 2008, in which she stated that the Veteran and the appellant had lived together for 14 years and that there was "never a marriage separation and they were always united until his death."  Also of record is a November 2013 statement from the appellant's representative, who stated that the appellant had reported that she lived with the Veteran continuously until the date of his death and the Veteran "must have been confused when he stated that [he and the appellant] were separated."

Based upon a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the appellant is the "surviving spouse" of the Veteran for VA benefits purposes.

The Board does not dispute that the appellant and the Veteran were legally married in August 1994, and that such marriage was not terminated until the Veteran's death.  However, the evidence does not show that she and the Veteran continuously cohabited from the date of their marriage to the date of his death.  In that connection, the Board looks to the testimony of the Veteran at the January 2000 hearing concerning the waiver of overpayment.  At that time, the Veteran testified in some detail as to the appellant's habits, including her living arrangements at the time, her inconsistent visits to his residence, and her repeated demands for money.  The Veteran reported that she had moved out in 1997 in order to earn more money and stated that she only visited him when she needed financial assistance but not on any other occasions, including a hospitalization during which she did not visit him.  In this regard, the Board finds that the evidence of record does not establish that this separation, which lasted from July 1997 to at least January 2000, was by mutual consent or that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.  Additionally, the evidence of record does not suggest that this separation was only temporary under 38 C.F.R. § 3.53.

In so finding, the Board acknowledges the testimony of the appellant and her neighbors that she and the Veteran were not in fact separated at any point during their marriage.  However, the Board finds the Veteran's detailed testimony at the January 2000 hearing more convincing than the general statements of individuals who merely lived in the Veteran's apartment building.  The statements were obviously made at the behest of the appellant with a pecuniary objective in mind and are consequently not as reliable as the Veteran's own testimony.  While it might be argued that he had had an interest in securing a waiver of collection of a debt, which might have made his testimony suspect, the details he provided tend to lend additional credibility to his comments.  Similarly, the Board finds the Veteran's testimony at the January 2000 hearing more persuasive than the information provided on VA forms and lease agreements.  

The Board further does not find that the separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  As referenced above, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Here, however, the claims file contains persuasive contradictory information.  Despite the appellant's contention that she never did, in fact, separate from the Veteran, his statements show otherwise.  In fact, he stated in July 1999 and again at his in-person hearing in January 2000 that the appellant left him in July 1997 and visited him only when she wanted him to provide her with financial assistance in the form of money, laundering services, or long-distance telephone calls.  In response to these statements, the appellant has not submitted evidence indicating that she was free of fault in the separation; rather, she has merely, by way of her representative, asserted that the Veteran "must have been confused" when he reported their separation.  

In short, the preponderance of the evidence is against a finding that the appellant is a surviving spouse as that term is defined in regulation.  The detailed account provided by the Veteran at his January 2000 hearing as to the cause for separation, along with the other references to his wife not living with him, leads to the conclusion that the appellant had deserted the Veteran.  Additionally, it is clear that the separation was not a temporary one, as it lasted for at least three years . Consequently, the Board finds that the Veteran's July 1999 and January 2000 accounts are credible and the appellant's later account is not.  Having found the Veteran's July 1999 and January 2000 accounts credible, the Board concludes that there is no basis for finding that the appellant is a "surviving spouse" for VA benefits purposes.  38 U.S.C.A. §§ 101(3), 1310, 1318 (West 2002); 38 C.F.R. § 3.53 (2013).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of VA benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


